Citation Nr: 1627042	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-00 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right foot disorder.

7.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from November 1983 to November 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied the appellant's claims.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he injured his shoulders, knees and feet during parachute jumps he took while he was in airborne school at Fort Benning.  The December 2012 statement of the case (SOC) reflects that the appellant's claims were denied because his service records did not show that he had attended airborne/jump school or that he received any citations for completing airborne school such as the parachutist badge.  

However, the evidence of record includes an Army document dated in November 1984 that indicates that the appellant had been assigned to the 4th Airborne Training Battalion at Fort Benning, Georgia.  In addition, that document states that the appellant had been assigned to the 43rd Company of the Airborne Class 3-85.  Thus, it appears that the appellant may have had some airborne training, although it is unclear whether he completed that training or not.  On remand, the AOJ must determine whether or not the appellant was a member of Airborne Class 3-85 and whether he completed any training or parachute jumps.

In addition, the evidence of record only contains post-service medical records from VA facilities.  Review of the evidence of record indicates that the appellant had served a nine-year prison sentence during which he received medical care.  On remand, the appellant's prison medical treatment records should be obtained and associated with the evidence of record.

Lastly, the appellant's active duty service records indicate that he was a cannon crewman. According to VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty military occupation specialty Noise Exposure Listing), if the duty position is shown to have a "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event; for example, cannon crewmember is an Army military occupation specialty that is "highly probable" for exposure to hazardous noise.  

An April 2011 VA examination report showed that the appellant did not have hearing loss for VA purposes.  38 C.F.R. § 3.385 (2015).  The VA audiologist who examined the appellant noted that he reported that he had had tinnitus since service.  After reviewing the claims file, the audiologist concluded that the appellant had been exposed to hazardous noise levels while in service.  It was also noted that the appellant had post-service occupational noise exposure from construction and factory work.  The examiner observed that electronic hearing testing conducted at enlistment and discharge showed the appellant did not have hearing damage while in service and that there was no significant threshold shift beyond normal variability.  Based on electronic hearing testing conducted at enlistment and discharge and the appellant's current audiological assessment it was his opinion that the appellant did not have hearing damage while in service and the reported tinnitus was less likely as not caused by or a result of noise exposure while in service.

The audiologist did not indicate what was the likely etiology of the appellant's tinnitus.  Also, in light of VA Training Letter 10-02 (which has been rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project) which provides that "[t]he onset [of tinnitus] may be gradual or sudden, and individuals are often unable to identify when tinnitus began" and "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurs" and "[t]herefore, delayed-onset tinnitus must be considered," the Board finds that an addendum opinion should be obtained. 

Therefore, the Board has determined that further development is required prior to adjudicating the appellant's claims of entitlement to service connection for disorders of the shoulders, knees and feet and tinnitus.  It is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Take all appropriate action to determine whether or not the appellant was a member of the 43rd Company of the Airborne Class 3-85 at Fort Benning, Georgia and if so, whether he completed any training or parachute jumps.  If any location contacted suggests other sources, those sources must be encompassed by the search.

2.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for disabilities of the shoulders, knees and feet since 1985.  After securing necessary releases, obtain all outstanding records. 

In particular, obtain all VA medical treatment records dated since 2014, and all prison treatment records, to include from Orway Prison.

3.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

4.  After obtaining available records, arrange for review of the claims file by an examiner to determine whether the Veteran's current claimed shoulder, knee or foot pathology had its onset in service or is otherwise related to service.  

The claims file must be reviewed by the examiner.  In particular, the examiner must note whether or not the Veteran had any airborne training and/or parachute jumps documented in the claims file.

If the reviewing examiner determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

The reviewing examiner must provide an opinion that addresses all of the following:

      (a)  Identify all diagnosed shoulder, knee and foot pathology and provide a date of diagnosis for each condition.
      
      (b)  Is any part of the Veteran's current shoulder, knee or foot pathology causally or etiologically related to his active service from November 1983 to November 1985, or to some other cause or causes?  
      
      (c)  Provide reasons for the opinion that takes into account the Veteran's reports of his history and symptoms; and discuss his parachute training, if any.

The examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current shoulder, knee or foot pathology is causally or etiologically related to the appellant's active duty, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If the physician cannot provide a requested opinion without resorting to speculation, the physician must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the physician must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

5.  Obtain an addendum opinion to the April 2011 VA audiology examination report.  The examiner should receive a copy of this Remand and review the Veteran's file.  The examiner must state in the examination report that the file has been reviewed.  After a review of the record, the examiner should offer an opinion regarding the following:

In light of VA Training Letter 10-02 (which has been rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project) which provides that "[t]he onset [of tinnitus] may be gradual or sudden, and individuals are often unable to identify when tinnitus began" and "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurs" and "[t]herefore, delayed-onset tinnitus must be considered," is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's tinnitus is etiologically related to in-service military noise exposure on a delayed-onset theory of causation?
In so opining, the examiner should indicate what is the likely etiology of the appellant's tinnitus.  

All opinions should be supported by a clear rationale.

6.  After completing the above action, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




